Appellant reiterates in his motion the matters presented to this court originally in bills Nos. 1 to 6 inclusive, and which we think have been properly disposed of in our original opinion.
However, he urges an objection to a statement purportedly made by the district attorney in his closing argument, which objection we do not find to be incorporated in a bill of exceptions. We do find, however, in the record a special instruction given to the jury to disregard such statement of the district attorney: "That reputation and character are different things." How such a statement could have possibly injured appellant we confess our inability to conceive; and surely with the instruction of the careful trial court promptly given in writing we think no probability of error is evidenced. It is a truism that reputation is what people think about you, and character is what you are, and we are impressed that the mere making of such statement could not evidence any error.
The motion is overruled. *Page 200